 
Execution Copy
 
HIGHBURY FINANCIAL INC.
 
INVESTOR RIGHTS AGREEMENT
 
This Investor Rights Agreement (the “Agreement”) dated as of August 10, 2009, is
made by and among Highbury Financial Inc., a Delaware corporation (the
“Company”), the parties named on Schedule A hereto as Investors (individually,
an “Investor” and collectively, the “Investors”) and the parties named on
Schedule A hereto as Management Stockholders.
 
 
RECITAL
 
WHEREAS, the Company and the Investors have entered into an Exchange Agreement
(the “Exchange Agreement”) dated as of even date herewith pursuant to which the
Company agreed to issue to the Investors, and the Investors agreed to exchange
(the “Exchange”) Series B LLC Units of Aston Asset Management LLC with the
Company for, shares of the Company’s Series B Convertible Preferred Stock,
$0.0001 par value per share (the “Series B Preferred Stock”).  A condition to
such Exchange is that the Company and the Investors enter into this Agreement
for the purpose of setting forth certain of the rights of the Investors and the
Company.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I

 
REGISTRATION RIGHTS
 
Section 1.01.         Certain Definitions.  For purposes of this Agreement:
 
“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.
 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.
 
“Company” is defined in the preamble to this Agreement.
 
“Demand Registration” is defined in Section 1.02(a).
 
“Demanding Holder” is defined in Section 1.02(a).

 
 

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
 
“Exchange” is defined in the recital to this Agreement.
 
“Exchange Agreement” is defined in the recital to this Agreement.
 
“Form S-3” is defined in Section 1.04.
 
“Founders Registration Rights Agreement” means that certain Registration Rights
Agreement dated January 25, 2006 among the Company and the Investors named on
the signature pages thereto, as amended from time to time.
 
“Indemnified Party” is defined in Section 1.10(c).
 
“Indemnifying Party” is defined in Section 1.10(c).
 
“Investor” is defined in the preamble to this Agreement.
 
“Investor Indemnified Party” is defined in Section 1.10(a).
 
“Maximum Number of Shares” is defined in Section 1.02(d).
 
“Piggy-Back Registration” is defined in Section 1.03(a).
 
“Register,” “registered” and “registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.
 
“Registrable Securities” mean all of the shares of Common Stock that is issued
upon conversion of the Series B Preferred Stock, owned or held by
Investors.  Registrable Securities include any warrants, shares of capital stock
or other securities of the Company issued as a dividend or other distribution
with respect to or in exchange for or in replacement of shares of Common Stock
that are Registrable Securities.  As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when: (a) a
Registration Statement, with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding, or (d) such Registrable Securities become
eligible to be publicly sold without limitation as to amount or manner of sale
pursuant to Rule 144 (or any successor provision) under the Securities Act.

 
2

--------------------------------------------------------------------------------

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.
 
“Series B Preferred Stock” is defined in the recital to this Agreement.
 
“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
Section 1.02.         Demand Registration.
 
(a)           Request for Registration.  Subject to the restrictions on transfer
set forth in Article II hereof, at any time and from time to time that not less
than 250 shares of Series B Preferred Stock (as ratably adjusted on account of
any stock splits, stock combinations, stock dividends or similar
recapitalizations with respect to the Series B Preferred Stock) have been
converted into Common Stock, the holders of a majority-in-interest of the then
outstanding Registrable Securities held by the Investors or the transferees of
the Investors, may make a written demand for registration under the Securities
Act of all or part of their Registrable Securities (a “Demand Registration”);
provided that the number of shares of Registrable Securities requested to be
included in any such Demand Registration shall in no event be less than 500,000
shares of Common Stock (as ratably adjusted on account of any stock splits,
stock combinations, stock dividends or similar recapitalizations with respect to
the Series B Preferred Stock) have been converted into Common Stock.  Any demand
for a Demand Registration shall specify the number of shares of Registrable
Securities proposed to be sold and the intended method(s) of distribution
thereof.  The Company will notify all holders of Registrable Securities of the
demand within five (5) business days, and each holder of Registrable Securities
who wishes to include all or a portion of such holder’s Registrable Securities
in the Demand Registration (each such holder including shares of Registrable
Securities in such registration, a “Demanding Holder”) shall so notify the
Company within fifteen (15) days after the receipt by the holder of the notice
from the Company.  Upon any such request, the Demanding Holders shall be
entitled to have their Registrable Securities included in the Demand
Registration, subject to Section 1.02(d) and the provisos set forth in Section
1.05(a).  The Company shall not be obligated to effect more than an aggregate of
three (3) Demand Registrations under this Section 1.02(a) in respect of
Registrable Securities.
 
(b)           Effective Registration.  A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

 
3

--------------------------------------------------------------------------------

 

(c)           Underwritten Offering.  If a majority-in-interest of the Demanding
Holders so elect and such holders so advise the Company as part of their written
demand for a Demand Registration, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering.  In such event, the right of any holder to include its Registrable
Securities in such registration shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration.
 
(d)           Reduction of Offering.  If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other security holders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering, (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata in
accordance with the number of shares of Registrable Securities which such
Demanding Holder has requested be included in such registration, regardless of
the number of shares of Registrable Securities held by each Demanding Holder)
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares of Common Stock for the account of other
persons that the Company is obligated to register pursuant to the terms of the
Founders Registration Rights Agreement and that can be sold without exceeding
the Maximum Number of Shares; (iii) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; and (iv) fourth, to
the extent that the Maximum Number of Shares have not been reached under the
foregoing clauses (i), (ii), and (iii), the shares of Common Stock that other
shareholders desire to sell that can be sold without exceeding the Maximum
Number of Shares.

 
4

--------------------------------------------------------------------------------

 

(e)           Withdrawal.  If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration.  If the
majority-in-interest of the Demanding Holders withdraws from a proposed offering
relating to a Demand Registration, then such registration shall not count as a
Demand Registration provided for in Section 1.02(c).
 
Section 1.03.         Piggy-Back Registration.
 
(a)           Piggy-Back Rights.  Subject to the restrictions on transfer set
forth in Article II hereof,  if at anytime that any Registrable Securities are
outstanding the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Company for its own account or for shareholders of the
Company for their account (or by the Company and by shareholders of the Company
including, without limitation, pursuant to Section 1.02), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to the holders of Registrable Securities as soon as practicable
but in no event less than ten (10) days before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, of the offering, and (y)
offer to the holders of Registrable Securities in such notice the opportunity to
register the sale of such number of shares of Registrable Securities as such
holders may request in writing within fifteen (15) days following receipt of
such notice (a “Piggy-Back Registration”).  The Company shall cause such
Registrable Securities to be included in such registration and shall use its
best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof.  All holders of Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter or Underwriters shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.
 
(b)           Reduction of Offering.  If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the holders of Registrable Securities in
writing that the dollar amount or number of shares of Common Stock which the
Company desires to sell, taken together with shares of Common Stock, if any, as
to which registration has been demanded pursuant to written contractual
arrangements with persons other than the holders of Registrable Securities
hereunder, the Registrable Securities as to which registration has been
requested under this Section 1.03, and the shares of Common Stock, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other shareholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration:

 
5

--------------------------------------------------------------------------------

 

(i)           If the registration is undertaken for the Company’s account: (A)
first, the shares of Common Stock or other securities that the Company desires
to sell that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock, if any, including
the Registrable Securities, as to which registration has been requested pursuant
to written contractual piggy-back registration rights of security holders (pro
rata in accordance with the number of shares of Common Stock which each such
person has actually requested to be included in such registration, regardless of
the number of shares of Common Stock with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares; and
 
(ii)           If the registration is a “demand” registration undertaken at the
demand of persons other than the holders of Registrable Securities pursuant to
written contractual arrangements with such persons, (A) first, the shares of
Common Stock for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Shares; (B) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; and (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock as to which
registration has been requested pursuant to the terms of the Founders
Registration Rights Agreement; (C) fourth, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A), (B) and (C), the
Registrable Securities as to which registration has been requested under this
Section 1.03 (pro rata in accordance with the number of shares of Registrable
Securities held by each such holder) and (E) fifth, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A),
(B), (C) and (D), the shares of Common Stock, if any, as to which registration
has been requested pursuant to written contractual piggy-back registration
rights which other shareholders desire to sell that can be sold without
exceeding the Maximum Number of Shares.
 
(c)           Withdrawal.  Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement.  The
Company may also elect to withdraw a registration statement at any time prior to
the effectiveness of the Registration Statement.  Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the holders of
Registrable Securities in connection with such Piggy-Back Registration as
provided in this Section 1.03.

 
6

--------------------------------------------------------------------------------

 

Section 1.04.         Registrations on Form S-3.  The holders of Registrable
Securities may at any time and from time to time that any Registrable Securities
are outstanding, request in writing that the Company register the resale of any
or all of such Registrable Securities on Form S-3 or any similar short-form
registration which may be available at such time (“Form S-3”); provided,
however, that the Company shall not be obligated to effect such request through
an underwritten offering.  Upon receipt of such written request, the Company
will promptly give written notice of the proposed registration to all other
holders of Registrable Securities, and, as soon as practicable thereafter,
effect the registration of all or such portion of such holder’s or holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any other holder or holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration pursuant to this Section 1.04:  (i) if Form S-3 is not available
for such offering; or (ii) if the holders of the Registrable Securities,
together with the holders of any other securities of the Company entitled to
inclusion in such registration, propose to sell Registrable Securities and such
other securities (if any) at any aggregate price to the public of less than
$500,000.  Registrations effected pursuant to this Section 1.04 shall not be
counted as Demand Registrations effected pursuant to Section 1.02.
 
Section 1.05.         Filings; Information.  Whenever the Company is required to
effect the registration of any Registrable Securities pursuant to this Article
I, the Company shall use its best efforts to effect the registration and sale of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:
 
(a)           Filing Registration Statement.  The Company shall, as
expeditiously as possible and in any event within sixty (60) days after receipt
of a request for a Demand Registration pursuant to Section 1.02, prepare and
file with the Commission a Registration Statement on any form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and which form shall be available for the sale of all Registrable Securities to
be registered thereunder in accordance with the intended method(s) of
distribution thereof, and shall use its best efforts to cause such Registration
Statement to become and remain effective for the period required by Section
1.05(c); provided, however, that the Company shall have the right to defer any
Demand Registration for up to ninety (90) days, and any Piggy-Back Registration
for such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the holders a certificate signed by the Chief Executive Officer of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, it would be materially detrimental to the Company and its
shareholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than once in any
365-day period in respect of a Demand Registration hereunder.

 
7

--------------------------------------------------------------------------------

 

(b)           Copies.  The Company shall, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to the holders of Registrable Securities included in such registration,
and such holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), and such other documents as
the holders of Registrable Securities included in such registration or legal
counsel for any such holders may request in order to facilitate the disposition
of the Registrable Securities owned by such holders.
 
(c)           Amendments and Supplements.  The Company shall prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any atop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn from
inclusion in such Registration Statement.
 
(d)           Notification.  After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) business days after
such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
reasonably object.

 
8

--------------------------------------------------------------------------------

 

(e)           State Securities Laws Compliance.  The Company shall use
commercially reasonable efforts to (i) register or qualify the Registrable
Securities covered by the Registration Statement under such securities or “blue
sky” laws of such jurisdictions in the United States as the holders of
Registrable Securities included in such Registration Statement (in light of
their intended plan of distribution) may request and (ii) take such action
necessary to cause such Registrable Securities covered by the Registration
Statement to be registered with or approved by such other federal or state
authorities as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be necessary or
advisable to enable the holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that in no event shall the
Company be required to register the Registrable Securities in a jurisdiction in
which such registration would cause the Company to be obligated to qualify to do
business in any such jurisdiction, or would subject the Company to taxation as a
foreign corporation doing business in such jurisdiction.
 
(f)           Agreements for Disposition.  The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities.  The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement.  No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.  Holders of
Registrable Securities shall agree to such covenants and indemnification and
contribution obligations for selling stockholders as are customarily contained
in agreements of that type.  Further, such holders shall cooperate fully in the
preparation of the registration statement and other documents relating to any
offering in which they include securities pursuant to Article I hereof.  Each
holder shall also furnish to the Company such information regarding itself, the
Registrable Securities held by such holder, and the intended method of
disposition of such securities shall be reasonably required to effect the
registration of the Registrable Securities.
 
(g)           Cooperation.  The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.
 
(h)           Records.  The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.

 
9

--------------------------------------------------------------------------------

 

(i)           Opinions and Comfort Letters.  The Company shall furnish to each
holder of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter.  In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.
 
(j)           Earnings Statement.  The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act and make
available to its shareholders, as soon as practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(k)           Listing.  The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
registration.
 
Section 1.06.         Obligation to Suspend Distribution.  Upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 1.05(d)(iv), or, in the case of a resale registration on Form S-3
pursuant to Section 1.04 hereof, upon any suspension by the Company, pursuant to
a written insider trading compliance program adopted by the Company’s Board of
Directors, of the ability of all “insiders” covered by such program to transact
in the Company’s securities because of the existence of material non-public
information and holder would be deemed an “insider” under such program, each
holder of Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such holder
receives the supplemented or amended prospectus contemplated by Section
1.05(d)(iv) or the restriction on the ability of “insiders” to transact in the
Company’s securities is removed or is inapplicable to such holder, as
applicable, and, if so directed by the Company, each such holder will deliver to
the Company all copies, other than permanent file copies then in such holder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice.

 
10

--------------------------------------------------------------------------------

 

Section 1.07.         Registration Expenses.  The Company shall bear all costs
and expenses incurred in connection with any Demand Registration pursuant to
Section 1.02, any Piggy-Back Registration pursuant to Section 1.03, and any
registration on Form S-3 effected pursuant to Section 1.04, and all expenses
incurred in performing or complying with its other obligations under this
Agreement, whether or not the Registration Statement becomes effective,
including, without limitation; (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 1.05(k); (vi)
Financial Industry Regulatory Authority fees; (vii) fees and disbursements of
counsel for the Company and fees and expenses for independent certified public
accountants retained by the Company (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 1.05(i)); (viii) the fees and expenses of any special experts retained
by the Company in connection with such registration; and (ix) the reasonable
fees and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such
registration.  The Company shall have no obligation to pay any underwriting
discounts or selling commissions or transfer taxes, if any, attributable to the
Registrable Securities being sold by the holders thereof, which underwriting
discounts or selling commissions or transfer taxes, if any, shall be borne by
such holders.  Additionally, in an underwritten offering, all selling
shareholders and the Company shall bear the expenses of the underwriter pro rata
in proportion to the respective amount of shares each is selling in such
offering.
 
Section 1.08.         Information.  The holders of Registrable Securities shall
provide such information relating to such holder and its intended method of
distribution of such Registrable Securities as may reasonably be requested by
the Company, or the managing Underwriter, if any, in connection with the
preparation of any Registration Statement, including amendments and supplements
thereto, in order to effect the registration of any Registrable Securities under
the Securities Act pursuant to this Article I and in connection with the
Company’s obligation to comply with federal and applicable state securities
laws.
 
Section 1.09.         Holder Obligations.  No holder of Registrable Securities
may participate in any underwritten offering pursuant to this Article I unless
such holder (i) agrees to sell only such holder’s Registrable Securities on the
basis reasonably provided in any underwriting agreement, and (ii) completes,
executes and delivers any and all questionnaires, powers of attorney, custody
agreements, indemnities, underwriting, agreements and other documents reasonably
required by or under the terms of any underwriting agreement or as reasonably
requested by the Company.

 
11

--------------------------------------------------------------------------------

 

Section 1.10.         Indemnification and Contribution.
 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Investor and each other holder of Registrable Securities,
and each of their respective officers, employees, affiliates, directors,
partners, members and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration; and the Company shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein.  The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 1.10(a).
 
(b)           Indemnification by Holders of Registrable Securities.  Each
selling holder of Registrable Securities will, in the event that any
registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling holder, indemnify
and hold harmless the Company, each of its directors and officers and each
underwriter (if any), and each other person, if any, who controls such selling
holder or such underwriter (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act), against any losses, claims, judgments,
damages or liabilities, whether joint or several, insofar as such losses,
claims, judgments, damages or liabilities (or actions in respect thereof) arise
out of or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each such controlling person for
any legal or other expenses reasonably incurred by any of them in connection
with investigation or defending any such loss, claim, damage, liability or
action.  Each selling holder’s indemnification obligations hereunder shall be
several and not joint and shall be limited to the amount of any net proceeds
(after payment of all underwriting fees, discounts, commissions and taxes)
actually received by such selling holder from the sale of Registrable Securities
which gave rise to such indemnification obligation.

 
12

--------------------------------------------------------------------------------

 

(c)           Conduct of Indemnification Proceedings.  Promptly after receipt by
any person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 1.10(a) or (b),
such person (the “Indemnified Party”) shall, if a claim in respect thereof is to
be made against any other person for indemnification hereunder, notify such
other person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure.  If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel reasonably satisfactory to the Indemnified Party.  After notice
from the Indemnifying Party to the Indemnified Party of its election to assume
control of the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
 
(d)           Contribution.
 
(i)           If the indemnification provided for in the foregoing Section
1.10(a), (b) and (c) is unavailable to any Indemnified Party in respect of any
loss, claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations.  The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 
13

--------------------------------------------------------------------------------

 

(ii)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 1.10(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding Section
1.10(d)(i).  The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 1.10(d), no holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of all underwriting fees,
discounts, commissions and taxes) actually received by such holder from the sale
of Registrable Securities which gave rise to such contribution obligation.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
Section 1.11.         Rule 144.  The Company covenants that it shall file any
filings required to be filed by it under the Securities Act and the Exchange Act
and shall take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission but not Rule 144A.
 
Section 1.12.         Requested Consent.  The Company agrees to use commercially
reasonable efforts to obtain the necessary consents pursuant to the Founders
Registration Rights Agreement for the rights of the holders of Registrable
Securities to include shares in a “demand” registration pursuant to Section
1.03(b) pari passu (rather than subordinate) to the rights with respect to
shares of Common Stock exercising piggy-back rights pursuant to the Founders
Registration Rights Agreement.  The Company shall provide the Investors with
prompt written notice at such time as it has obtained such consent.  Upon
obtaining such consent, Section 1.03(b) shall automatically, and without further
action by the Company or any Investor, be amended in its entirety to read as
follows:

 
14

--------------------------------------------------------------------------------

 

“(b)        If the registration is a “demand” registration undertaken at the
demand of persons other than the holders of Registrable Securities pursuant to
written contractual arrangements with such persons, (A) first, the shares of
Common Stock for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Shares; (B) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; and (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock as to which
registration has been requested pursuant to the terms of the Founders
Registration Rights Agreement and the Registrable Securities to which
registration has been requested under this Section 1.03 (pro rata in accordance
with the number of shares of Registrable Securities and Common Stock held by
each such holder) and (D) fourth, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (A), (B) and (C), the
shares of Common Stock, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights which other
shareholders desire to sell that can be sold without exceeding the Maximum
Number of Shares.”
 
ARTICLE II

 
TRANSFER RESTRICTIONS; RIGHT OF FIRST OFFER
 
Section 2.01.         Transferability of Shares.  Subject to the provisions of
Section 2.02 below, no shares of Series B Preferred Stock may, directly or
indirectly, be sold, assigned, transferred, gifted or exchanged, nor may any
Investor (or transferee thereof) offer to do any of the foregoing (each, a
“Transfer”), nor may any direct or indirect interest in any Investor be,
directly or indirectly, Transferred by any holder thereof, nor may any
stockholder or other holder of an ownership interest in Investor which is not a
natural person offer to do any of the foregoing, and no Transfer by an Investor
(or transferee thereof) or holder of an ownership interest in an Investor shall
be binding upon the Company or any Investor, in each case unless (i) such
Transfer is expressly permitted by this Article II and (ii) the Company receives
an executed copy of the documents effecting such Transfer and such documents are
in compliance with the requirements of this Article II and otherwise in form and
substance reasonably satisfactory to the Company.  No Company Shares may be
pledged, hypothecated, optioned or encumbered, nor may any direct or indirect
ownership interests in an Investor may be pledged, hypothecated, optioned or
encumbered, nor may any offer to do any of the foregoing be made, without the
prior written consent of the Company in its sole discretion.  Each Investor
agrees to comply, and to cause its owners and transferees to comply (as
applicable), with the provisions of this Article II.  An Investor’s Company
Shares (or, in the case of an Investor which is not a natural person, direct
(but in no event indirect) ownership interests in such Investor) may be
Transferred solely:
 
(a)           with the prior written consent of the Company, which consent may
be granted or withheld by the Company in its reasonable discretion;
 
(b)           (i) upon the death of such Investor (in the case of an Investor
who is a natural person), with respect to Company Shares held by such Investor,
or upon the death of a direct holder of ownership interests in such Investor (in
the case of an Investor which is not a natural person), with respect to the
direct ownership interests in such Investor held by such deceased holder, in
either such case such specified ownership interests may be Transferred by will
or the laws of descent and distribution (without the consent of the Company, but
subject in all cases to the provisions regarding redemption of such Company
Shares by the Company pursuant to Section 10 of the Certificate of Designation
for the Series B Preferred Stock, which shall continue to be binding upon the
Company Shares of such Investor (and the holders thereof) notwithstanding such
death) or (ii) in connection with the appointment of a legal guardian or
conservator for such Investor or a direct holder of equity interests therein (as
applicable) in the event of incapacity, to the extent such legal guardian or
conservator succeeds as a matter of law to record ownership of such Company
Shares or direct ownership interests (as applicable) and provided that such
Investor or holder of direct ownership interests (as applicable) remains the
beneficial owner of such interests; or

 
15

--------------------------------------------------------------------------------

 

(c)           (i) a Management Stockholder may Transfer his or her Company
Shares, or (ii) direct ownership interests in an Investor which is not a natural
person may be Transferred by its related Management Stockholder, in either such
case to members of such Management Stockholder’s Immediate Family (or trusts for
the benefit of such Management Stockholder or the members of such Management
Stockholder’s Immediate Family, provided that any such trust does not require or
permit distribution of such interests other than to such Management Stockholder,
members of such Management Stockholder’s Immediate Family, or such Management
Stockholder’s related original Investor that is a party hereto).
 
provided that in the case of (b) or (c) above, (i) the transferee first enters
into an agreement with the Company in form and substance reasonably satisfactory
to the Company agreeing to be bound by the provisions of this Agreement, and
(ii) whether or not the transferee enters into such an agreement, such Company
Shares and ownership interests in such Investor (as applicable) shall thereafter
remain subject to this Agreement.  The transferees pursuant to the provisions of
Section 2.01(b) and (c) hereof, and, to the extent set forth in any consent of
the Company pursuant to Section 2.01(a), the transferees pursuant to Section
2.01(a) are referred to as “Permitted Transferees”.
 
(d)           For purposes of this Section 2.01, the following terms shall have
the meanings set forth below:
 
(i)           “Affiliate” shall mean, with respect to any Person (herein the
“first party”), any other Person that directly or indirectly controls, or is
controlled by, or is under common control with, such first party. The term
“control” as used herein (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to (a)
vote twenty-five percent (25%) or more of the outstanding voting securities of
such Person, or (b) otherwise direct the management or policies of such Person
by contract or otherwise (other than solely as a director of a corporation (or
similar entity) that has five (5) or more directors).
 
(ii)           “Controlled Affiliate” shall mean, with respect to a Person, any
Affiliate of such Person under its “control,” as the term “control” is defined
in the definition of Affiliate.
 
(iii)           “Immediate Family” shall mean, with respect to any natural
person, (a) such person’s spouse, parents, grandparents, children, grandchildren
and siblings, (b) such person’s former spouse(s) and current spouses of such
person’s children, grandchildren and siblings and (c) estates, trusts,
partnerships and other entities of which substantially all of the interests are
held directly or indirectly by the foregoing.

 
16

--------------------------------------------------------------------------------

 

(iv)           “Management Stockholder(s)” shall mean (a) in the case of any
Investor which is a natural person, such Investor, and (b) in the case of any
Investor which is not a natural person, that certain employee of Aston (or one
of its Controlled Affiliates) who is the owner of the issued and outstanding
capital stock of, or other equity interests in, such Investor and is listed as
such on Schedule A hereto (including any such employee after such employee has
transferred any of his or her interest in such Investor to a Permitted
Transferee).
 
(v)           “Person” means any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or other entity.
 
Section 2.02.         Right of First Offer.  In the event that any Investor
proposes to Transfer any shares of Common Stock issued upon the conversion of
Series B Preferred Stock (“Conversion Shares”) which would cause the aggregate
number of Conversion Shares Transferred by such Investor (or any group of
Investors acting in concert with respect to the Transfer of Conversion Shares)
to exceed 300,000 shares (as adjusted on account of any stock splits, stock
dividends or similar events affecting the Common Stock) after the date hereof,
the selling Investor or Investors shall furnish to the Company, a notice,
stating such Investor’s or Investors’ desire to make such a Transfer and the
number of shares of Conversion Shares to be Transferred (the “Offered
Shares”).  At any time within one (1) business day of the receipt of a notice
pursuant to the preceding sentence (the “Right of First Offer Period”), the
Company shall have the right by delivery of a written notice to the selling
Investor (the “Offer Notice”) to offer to purchase all, but not less than all,
of the Offered Shares.  Each Offer Notice shall constitute an irrevocable offer
by the Company to the Investor to purchase the Offered Shares described in the
Offer Notice at the price specified in the Offer Notice.  At any time in the
three (3) trading day period following delivery of the Offer Notice the selling
Investor may (i) elect to accept the offer pursuant to the Offer Notice by
delivery of written notice to the Company or (ii) sell any of the Offered
Shares, publicly or privately, but in compliance with applicable securities
laws, at a price per share in excess of the price per share provided in the
Offer Notice.  For the avoidance of doubt, if any proposed Transfer by an
Investor (or any group of Investors acting in concert with respect to such
Transfer) would result in the Transfer of more than an aggregate of 300,000
Conversion Shares after the date hereof (as adjusted on account of any stock
splits, stock dividends or similar event affecting the Common Stock) by such
Investor after the date hereof, all of the Conversion Shares included in such
proposed Transfer shall be subject to this terms of this Section 2.02.
 
(a)           Exercise.  In the event that the Company fails to deliver a timely
Offer Notice, then the selling Investor or Investors may sell any of the Offered
Shares, publicly or privately, but in compliance with applicable securities
laws, on any terms and conditions and for any price, during the ten (10) trading
day period following the expiration of the Right of First Offer Period.  If, at
the end of such ten (10) trading day period, the Investor shall not have sold
the Offered Shares, it shall be necessary for the terms of this Section 2.02
separately complied with, in order to consummate a Transfer, which would
otherwise be subject to this Section 2.02.

 
17

--------------------------------------------------------------------------------

 

(b)           Closing.  If the selling Investor accepts the Offer set forth in
the Offer Notice, the Investor or Investors shall be required to sell the
Offered Shares to the Company, and the Company shall be required to purchase
from the Investor or Investors the Offered Shares, for the price set forth in
the Offer Notice.  The sole representations and warranties from the selling
Investor to be contained in the purchase agreement for the purchase of the
Offered Shares shall be representations and warranties substantially similar to
those set forth in Sections 4.01, 4.02(b), 4.05 and 4.06 of the Exchange
Agreement.  The closing of the purchase and sale of the Offered Shares to the
Company will take place as soon as is reasonably practicable thereafter, but in
any event no later than ten (10) days after the Investor’s delivery of a written
notice accepting the Offer, and at such date, time and place as the Company and
the Investors may reasonably determine.
 
Section 2.03.         Restrictive Legends.  It is understood and agreed that the
certificates evidencing the shares of Series B Preferred Stock and the
certificates evidencing the shares of Common Stock issued upon conversion of
Series B Preferred Stock until such time as such shares of Common Stock
represented by such certificate are Transferred in compliance with the
provisions of this Article II, shall bear the following legends, in addition to
any other legends required by Delaware law:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF SO
REGISTERED OR IN A MANNER EXEMPT FROM REGISTRATION UNDER SUCH ACT.
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INVESTOR RIGHTS AGREEMENT WHICH PLACES RESTRICTIONS ON THE
TRANSFERABILITY OF THE SHARES REPRESENTED HEREBY.  A COPY OF THE INVESTOR RIGHTS
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”
 
ARTICLE III

 
MISCELLANEOUS.
 
Section 3.01.         Termination.  This Agreement shall terminate, and have no
further force and effect, (i) when the Company shall consummate a transaction or
series of related transactions deemed to be a Liquidation Event pursuant to, and
defined in, the Company’s Certificate of Designation for the Series B Preferred
Stock, as the same may be amended from time to time or (ii) upon the written
consent of the Company and the holders of a majority of the Registrable
Securities then outstanding and Series B Preferred Stock then outstanding,
voting together on an as-converted basis with the Registrable Securities.

 
18

--------------------------------------------------------------------------------

 

Section 3.02.         Notices.  All notices, requests, demands and other
communications under this Agreement must be in writing and will be deemed duly
given, unless otherwise expressly indicated to the contrary in this Agreement,
(i) when personally delivered, (ii) upon receipt of a telephonic facsimile
transmission with a confirmed telephonic transmission answer back, (iii) three
(3) business days after having been deposited in the United States mail,
certified or registered, return receipt requested, postage prepaid, or (iv) one
(1) business day after having been dispatched by a nationally recognized
overnight courier service, addressed to the parties or their permitted assigns
at the following addresses:
 
if to the Company:
 
Highbury Financial Inc.
999 Eighteenth Street, Suite 300
Denver, Colorado 80202
Attention:  Richard S. Foote
Facsimile:  303-893-2902
 
with a copy to:

 
Bingham McCutchen LLP
399 Park Avenue
New York, New York 10022
Attention:  Floyd I. Wittlin
Facsimile:  212-702-3625
 
if to the Investors or Management Stockholders:
 
120 North LaSalle Street, 25th Floor
Chicago, Illinois  60601
Facsimile:  312-268-1335
 
with a copy to:
 
Sonnenschein Nath & Rosenthal LLP
233 S. Wacker Drive
Suite 7800
Chicago, Illinois 60606-6404
Attention:  Michael D. Rosenthal
Facsimile: 312-876-7934
 
or at such other address as a party may furnish in writing to each other party.
 
Section 3.03.         Amendments, Modifications and Waivers.  Any covenant,
agreement, provision or condition of this Agreement may be amended or modified,
or compliance therewith may be waived (either generally or in any particular
instance and either retroactively or prospectively), by (and only by) an
instrument in writing signed by the Company and the holders of a majority of the
Registrable Securities then outstanding and Series B Preferred Stock then
outstanding, voting together on an as-converted basis with the Registrable
Securities.

 
19

--------------------------------------------------------------------------------

 

Section 3.04.         Successors and Assigns.  This Agreement shall be so
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.
 
Section 3.05.         Severability.  Should any part of this Agreement for any
reason be declared invalid, such decision shall not affect the validity of any
remaining portion which remaining portion shall remain in full force and effect
as if this Agreement had been executed with the invalid portion thereto
eliminated and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Agreement without
included therein any such part or parts which may, for any reason, be hereafter
declared invalid.
 
Section 3.06.         Captions.  The descriptive headings of the various
Sections or parts of this Agreement are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.
 
Section 3.07.         Entire Agreement.  This Agreement constitutes the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings,
written or oral, relating to the subject matter hereof.
 
Section 3.08.         Governing Law.  This Agreement and the rights of the
parties hereunder shall be interpreted in accordance with the laws of the State
of Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflicts of laws.  .  Each of the parties hereby
consents to personal jurisdiction, service of process and venue in the federal
or state courts sitting in the City of Chicago for any claim, suit or proceeding
arising under this Agreement to enforce any arbitration award or obtain
equitable relief and hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such state court or, to
the extent permitted by law, in such federal court (subject to the provisions of
Section 3.09 hereof).  To the extent permitted by law, each of the parties
hereby irrevocably consents to the service of process in any such action or
proceeding by the mailing by certified mail of copies of any service or copies
of the summons and complaint and any other process to such party at the address
specified in Section 3.02 hereof.  The parties agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions.

 
20

--------------------------------------------------------------------------------

 

Section 3.09.         Dispute Resolution.  All disputes arising in connection
with this Agreement shall be resolved in binding arbitration in accordance with
the applicable rules of the American Arbitration Association.  The arbitration
shall be held in the City of Chicago before a single arbitrator selected in
accordance with Section 11 of the American Arbitration Association Commercial
Arbitration Rules who shall have substantial experience in the investment
advisory industry, and shall otherwise be conducted in accordance with the
American Arbitration Association Commercial Arbitration Rules.  The parties
covenant that they will participate in the arbitration in good faith and that
they will share equally its costs except as otherwise provided herein.  The
provisions of this Section 3.09 shall be enforceable in any court of competent
jurisdiction, and the parties shall bear their own costs in the event of any
proceeding to enforce this Agreement except as otherwise provided herein.  The
arbitrator shall assess costs and expenses (including the reasonable legal fees
and expenses of the prevailing party or parties against the other party or
parties to such proceeding).  Any party unsuccessfully refusing to comply with
an order of the arbitrators shall be liable for costs and expenses, including
attorney’s fees, incurred by the other party in enforcing the award.
 
Section 3.10.         Counterparts.  This Agreement may be executed in any
number of counterparts and by facsimile, each of which shall be considered an
original, but all of which taken together shall constitute one instrument.
 
Section 3.11.         Interpretation.  No provisions of this Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have drafted or dictated such provision.

 
[Signature Pages Follow]

 
21

--------------------------------------------------------------------------------

 

The parties hereto have executed this Investor Rights Agreement as of the date
first written above.
 
COMPANY:
 
HIGHBURY FINANCIAL INC.
   
By:
/s/ Richard S. Foote
 
Name: Richard S. Foote
 
Title: President and Chief Executive Officer
   
INVESTORS:
 
SDB ASTON, INC.
   
By:
/s/ Stuart D. Bilton
 
Name: Stuart D. Bilton
 
Title:President
 
KCA ASTON, INC.
   
By:
/s/ Kenneth C. Andersen
 
Name: Kenneth C. Andersen
 
Title: President
   
GFD ASTON, INC.
   
By:
/s/ Gerald F. Dillenburg
 
Name: Gerald F. Dillenburg
 
Title: President
 
CRD ASTON, INC.
   
By:
/s/ Christine R. Dragon
 
Name: Christine R. Dragon
 
Title: President
 
JH ASTON, INC.
   
By:
/s/ Joseph Hays
 
Name: Joseph Hays
 
Title: President

 
 
22

--------------------------------------------------------------------------------

 
 
BCH ASTON, INC.
   
By:
/s/ Betsy C. Heaberg
 
Name: Betsy C. Heaberg
 
Title: President
   
DAR ASTON, INC.
   
By:
/s/ David A. Robinow
 
Name: David A. Robinow
 
Title: President
 
JPR ASTON, INC.
   
By:
/s/ John P. Rouse
 
Name: John P. Rouse
 
Title: President
 
MANAGEMENT STOCKHOLDERS:
    /s/ Stuart D. Bilton Stuart D. Bilton     /s/ Kenneth C. Anderson Kenneth C.
Anderson     /s/ Gerald Dillenburg Gerald Dillenburg     /s/ Christine R. Dragon
Christine R. Dragon     /s/ Joseph Hays Joseph Hays

 
23

--------------------------------------------------------------------------------


 
/s/ Betsy Heaberg
Betsy Heaberg
 
/s/ David Robinow
David Robinow
 
/s/ John Rouse
John Rouse


 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Investors
 
SDB Aston, Inc.
KCA Aston, Inc.
GFD Aston, Inc.
CRD Aston, Inc.
JH Aston, Inc.
BCH Aston, Inc.
DAR Aston, Inc.
JPR Aston, Inc.



 
Management Stockholders
 
Stuart Bilton
Kenneth C. Anderson
Gerald Dillenburg
Christine R. Dragon
Joseph Hays
Betsy Heaberg
David Robinow
John Rouse

 
 
25

--------------------------------------------------------------------------------

 